     Case 1:19-cr-00696-PAE Document 159 Filed 11/11/20 Page 1 of 2


                       SHE R T R E M O N T E                 LLP



                                                                   November 11, 2020


BY ECF

The Honorable Paul A. Engelmayer
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


       Re:     United States v. Ari Teman
               Case No. 19-cr-696 (PAE)


Dear Judge Engelmayer:

         We write in brief reply to the Government’s letter, dated November 10, 2020,
regarding our request for additional disclosures. The Government’s letter studiously
avoids answering the questions at the heart of our request: Did the Government speak to
Joseph Soleimani about the housing court matter after the Court directed it to do so on
January 21? If so, what did Soleimani say, and why were those statements not disclosed
in the form of notes? If the Government did not speak to Mr. Soleimani, despite the
Court’s express order, why not?

        That the written materials regarding Soleimani is supposedly a “null set” only
underscores the importance of obtaining a direct answer to the questions posed. There
appears to be no explanation for why the housing court order was not disclosed to the
defense until the eve of trial, neutralizing the ability of the defense to investigate the
matter, and why the Government stated in its opposition brief – misleadingly – that it had
complied with the Court’s order (i.e., inquired of Soleimani) and disclosed to the defense
his statements in advance of his testimony. See November 2, 2020 Letter of Justine A.
Harris 2 n.2. The Government’s lack of candor in its briefing—and its continued refusal
to answer the question directly—is troubling and, to us, highly unusual. We note that
similar issues have been raised regarding the Government’s representations as
to Brady disclosures in other cases in this District – even when those disclosures would
not necessarily have affected the jury’s verdict, as the Government strenuously argues
here. Finally, the Government’s refusal to answer questions regarding Soleimani is
especially troubling in light of additional requests we have noted regarding Soleimani’s
possible business interest in a GateGuard competitor. See id., Exh. B.




              90 Broad Street | 23rd Floor | New York, NY 10004
         www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
      Case 1:19-cr-00696-PAE Document 159 Filed 11/11/20 Page 2 of 2

The Honorable Paul Engelmayer
November 11, 2020
Page 2 of 2


       We appreciate the Court’s consideration.

                                           Respectfully submitted,

                                           /s/
                                           Justine Harris
                                           Noam Biale


cc:    All Counsel of Record
